
	
		II
		110th CONGRESS
		2d Session
		S. 2612
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To provide economic stimulus for small business
		  concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Stimulus Act of
			 2008.
		2.Economic
			 stimulus small business concerns
			(a)Reduction of
			 fees
				(1)Small Business
			 Act loans
					(A)In
			 generalFor fiscal year 2008,
			 and to the extent the cost of such reduction in fees is offset by
			 appropriations, with respect to each loan guaranteed under section 7(a) of
			 Small Business Act (15 U.S.C. 636(a)), the Administrator shall—
						(i)in lieu of the fee otherwise applicable
			 under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)),
			 collect an annual fee in an amount equal to a maximum of .25 percent of the
			 outstanding balance of the deferred participation share of that loan;
						(ii)in lieu of the fee otherwise applicable
			 under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)),
			 collect a guarantee fee in an amount equal to a maximum of—
							(I)1 percent of the deferred participation
			 share of a total loan amount that is not more than $150,000;
							(II)2.5 percent of the deferred participation
			 share of a total loan amount that is more than $150,000 and not more than
			 $700,000; and
							(III)3 percent of the deferred participation
			 share of a total loan amount that is more than $700,000; and
							(iii)in lieu of the fee otherwise applicable
			 under section 7(a)(18)(A)(iv) of the Small Business Act (15 U.S.C.
			 636(a)(18)(A)(iv)), collect no fee.
						(B)ImplementationIn carrying out this paragraph, the
			 Administrator shall reduce the fees for a loan guaranteed under section 7(a) of
			 Small Business Act (15 U.S.C. 636(a)) to the maximum extent possible, subject
			 to the availability of appropriations.
					(2)DebenturesFor
			 fiscal year 2008, and to the extent the cost of such reduction in fees is
			 offset by appropriations, the Administrator shall, in lieu of the fee otherwise
			 applicable under section 503(d)(2) of the Small Business Investment Act of 1958
			 (15 U.S.C. 697(d)(2)) for an institution described in subclause (I), (II), or
			 (III) of section 502(3)(B)(i) of that Act (15 U.S.C. 696(3)(B)(i)), collect no
			 fee.
				(b)Application of
			 fee reductionsIf funds are made available to carry out
			 subsection (a), the Administrator shall reduce the fees under subsection (a)
			 for any loan guarantee or project subject to such subsection for which the
			 application is pending approval on or after the date of enactment of this Act,
			 until the amount provided for such purpose is expended.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator for fiscal year 2008—
				(1)$150,000,000 to
			 carry out subsection (a)(1);
				(2)$45,000,000 to
			 carry out subsection (a)(2);
				(3)$2,000,000 for
			 direct loans under the Microloan Program under section 7(m) of the Small
			 Business Act (15 U.S.C. 636(m)), in addition to any other amounts authorized to
			 be appropriated for such purposes; and
				(4)$10,000,000 for
			 marketing, management, and technical assistance under section 7(m)(4) of the
			 Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans
			 under the Microloan Program, in addition to any other amounts authorized to be
			 appropriated for such purposes.
				(d)DefinitionsIn
			 this section—
				(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
				(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
				3.Refinancing
			 under the local development business loan programSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696) is amended by adding at the end the
			 following:
			
				(7)Permissible
				debt refinancingA financing under this title may include
				refinancing of existing indebtedness, in an amount not to exceed 50 percent of
				the projected cost of the project financed under this title, if—
					(A)the project
				financed under this title involves the expansion of a small business
				concern;
					(B)the existing
				indebtedness is collateralized by fixed assets;
					(C)the existing
				indebtedness was incurred for the benefit of the small business concern;
					(D)the proceeds of
				the existing indebtedness were used to acquire land (including a building
				situated thereon), to construct or expand a building thereon, or to purchase
				equipment;
					(E)the borrower has
				been current on all payments due on the existing indebtedness for not less than
				1 year preceding the proposed date of refinancing;
					(F)the financing
				under this title will provide better terms or a better rate of interest than
				exists on the existing indebtedness on the proposed date of refinancing;
					(G)the financing
				under this title is not being used to refinance any debt guaranteed by the
				Government; and
					(H)the financing
				under this title will be used only for—
						(i)refinancing
				existing indebtedness; or
						(ii)costs relating
				to the project financed under this
				title.
						.
		
